Dickerson, J.
The exclusion, by the presiding justice, of the receipt of May 5, 1874, and the paper dated April 8, 1874, was neither erroneous, nor injurious to the defendant. The defendant’s liability to the plaintiff, if any, accrued before the receipt was signed, and he could not discharge himself therefrom, by showing that he paid the money in controversy to one of the selectmen of the town of Canaan after that time. Besides, the defendant was permitted to introduce parol evidence of the fact ■stated in the receipt, and could not have been prejudiced by the exclusion of the receipt itself.
The paper of April 8, 1874 was executed subsequently to the commencement of this suit, and by its terms was not to affect it. It was res inter alios, and could not be admitted without a violation of the intention of both the parties to it.
The principal question of fact in the case, whether the defendant agreed to pay the plaintiff back the thirty dollars in controversy in the event of a specified contingency which, the plaintiff claims, happened before the commencement of this suit, was submitted to the jury, and decided in favor of the plaintiff. "We have no doubt but it was competent for the defendant to bind himself by such agreement, and we do not feel at liberty to set aside the verdict as against the weight of evidence, since there is a preponderance of evidence in support of the verdict. The defendant argues with considerable plausibility and force that the witnesses who corroborate the plaintiff’s testimony are not entitled to credit, 'but the jury who saw and heard them thought otherwise, and we see no sufficient ground for disturbing their verdict.

Exceptions and motion overruled.

Appleton, C. J., Daneorth and Yirgin, JJ., concurred,
Barrows, J., concurred in the result.